       Case 1:20-cv-00449-JPW Document 26 Filed 11/16/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
CINDY ORNER,                             : Civil No. 1:20-CV-00449
Individually and on Behalf of the Estate :
of Raymond J. Orner, Deceased,           :
                                         :
              Plaintiff,                 :
                                         :
              v.                         :
                                         :
INTERNATIONAL LABORATORIES, :
Inc., et al.,                            :
                                         :
              Defendants.                : Judge Jennifer P. Wilson
                                     ORDER
     AND NOW, on this 16th day of November, 2020, for the reasons stated in

the accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. The motion to dismiss filed by Defendant International Laboratories, Inc.

     (Doc. 15) is DENIED.

  2. On or before December 16, 2020, Plaintiff shall file proof of service with

     regard to its service of International Laboratories.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania
